Citation Nr: 0409490	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  91-49 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The appellant served on active duty for training from April 
1963 to October 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1991 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In April 1992, the Board issued a decision stating that no 
new and material evidence had been received to reopen the 
claim of entitlement to service connection for a low back 
disability.  The appellant appealed that decision to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court).  In the February 1993, the parties filed a joint 
motion for remand that was adopted by the Court as reflected 
by the February 1993 order.  

In August 1993, the Board remanded the issue of whether new 
and material evidence had been received to reopen the claim 
of entitlement to service connection for a low back 
disability to the RO for additional development.  The RO was 
requested to obtain reports of treatment from the medical 
providers identified by the appellant and to obtain records 
from the (SSA).  

In a May 2000 decision, the Board reopened the appellant's 
claim for service connection for a back disability and 
requested additional development prior to completion of its 
appellate review.  The Board observes that if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  In its current status, the 
case returns to the Board following completion of development 
made pursuant to its May 2000 remand.  




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  A back disability was not shown during the appellant's 
period of active duty for training in 1963, on the September 
1963 separation examination or the July and August 1967 
reports of the quadrennial examination.  

3.  The first documented evidence of back disability is in 
the private medical statement dated 1979.  

4.  Statements dated in January 1995 and August 1998 from R. 
E. Ottaviani, D. C. (ret.) are to the effect that the 
appellant was a patient from the mid-1960s to the mid-1970s; 
no records are available.  

5.  Dr. Ottaviani and A. D. Janerich, M.D. associate current 
back disability with the appellant's alleged history of 
injury to his back in 1963.  

6.  Post-service clinical records show back injury resulting 
from four post-service motor vehicle accidents, in November 
1983, March 1989, December 1989 and August 1990.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
appellant's active duty for training.  38 U.S.C.A. § 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claim Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

VA must notify the claimant of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claim by means of 
the discussion in the January 1991 and subsequent rating 
decisions, the April 1991 statement of the case, an August 
1991 and subsequent supplemental statements of the case and 
the August 1993 and May 2000 Board remand.  

VA attempted to inform the appellant of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
letter dated in August 2003 the RO asked him to specify where 
he had received treatment and solicited releases to obtain 
his private records.  The RO also informed him that it would 
request these records. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(c), (d)).  Here, the RO obtained the appellant's 
available service medical records, making numerous 
unsuccessful attempts to obtain additional records.  The RO 
also obtained the appellant's VA and private treatment 
records.  In addition, the appellant was afforded the 
opportunity to provide testimony at RO hearings, conducted in 
June 1991 and September 1998.  Furthermore, the RO requested 
additional service medical records from Walson Army Hospital 
and from Fort Gordon from the National Personnel Records 
Center (NPRC) in January, April, May and August 1999.  The 
response was negative for any clinical records on the 
appellant.  No records were found at the Walson Army Hospital 
as well.  

The United States Court of Appeals for Veteran Claims' 
(Court) in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the appellant's 
case, as noted above, the RO issued the initial rating 
decision in June 1991, prior to the enactment of VCAA, the 
notice of which was issued initially in the December 2003 
supplemental statement of the case.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  In this case, the appellant was notified of the 
VCAA by virtue of the December 2003 statement of the case 
after the efforts to develop his claim had been exhausted.  

In addition, the Court in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," the Board finds that the appellant was 
invited to submit additional evidence in the May 2000 Board 
remand and the August 2003 letter.  Moreover, the appellant 
was afforded to opportunity to provide testimony at two RO 
hearings.  The appellant has not identified any additional 
evidence that has not been made a part of his record.  
Consequently, the Board finds that deciding the issue of 
entitlement to service connection for a back will not be 
prejudicial to the appellant.  

Background

The Board observes that the appellant's service medical 
records showing that the appellant was on active duty 
training from April 1963 to October 1963, during which time 
no complaints or findings of back disability were recorded.  
The September 1963 separation examination report shows 
nothing pertinent was found on clinical evaluation.  In 
addition the July and August 1967report of the quadrennial 
examination reveals no pertinent abnormalities.  

Reports of private treatment showed a history of low back 
pain from the early 1970s.  For example, an August 1979 
statement from S. B. Sternlieb, M.S. is to the effect that 
the appellant had been seen for complaints referable to his 
back that were non-specific.  There was no objective 
abnormality on physical examination.  Reports of private 
hospitalization and treatment show that the appellant 
complained of a long history of recurrent low back pain in 
December 1981.  No etiology for these could be determined.  A 
January 1983 private record shows that the appellant began 
having complaints of back pain in 1979, and that such 
complaints were not precipitated by accident or lifting.  
Moreover, it was noted that since 1979, X-ray films did not 
detect any pertinent abnormalities.  Lumbar disc disease was 
diagnosed, and the appellant underwent a laminotomy in 
February 1983.  

A May 1987 statement from a private physician identified as 
Dr. Levine is to the effect that the appellant presented a 
history of a back injury due to lifting in the military, and 
complaints of recurrent back strain over the 1970s.  It was 
noted in addition that the appellant had disc surgery in 
February 1983 and sustained a back injury in a motor vehicle 
accident in November 1983.  

A March 1989 statement from T. W. Byron, M. D. shows that the 
appellant presented an extremely complicated low back history 
developing in 1963 or 1964 when he was in the service.  As 
reported, the appellant developed increasing pain in January 
1979, saw a number of physicians who eventually discovered a 
disc problem by myelogram.  He underwent disc exploration, 
however, it was not clear if a disc was removed.  Chronic 
back pain persisted.  In addition, it was noted that the 
appellant sustained injury in March 1989.  The examiner 
opined that then current complaints of back pain were a 
recent exacerbation a chronic problem.  

A June 1991 statement from the appellant is to the effect 
that he injured his back while service on active duty.  As 
reported, he was lifting an ammunition box at the time.  He 
was taken from the field by ambulance to the Army post 
hospital, and he also received treatment from Mercy Hospital.  
The appellant reported in addition that Dr. Dreier was 
providing outpatient treatment until 1969.  The appellant 
mentioned other physicians that he claims treated him for 
back disability.  However, he noted that these were dead or 
no longer in practice.  In addition, a December 1990 
statement from the Mercy Hospital confirms that the J. F. 
Dreier who worked in the physical medicine department, 
expired in 1972 and that in June of that year, all records of 
that department were destroyed in a flood.  

The appellant provided testimony at a June 1991 RO hearing.  
At that time the appellant testified that he was treated 
initially at Ft. Dix, New Jersey for back complaint while he 
was still on active duty.  In addition, the appellant 
reported that he had been determined to be totally disabled 
due to his back disability by the Social Security 
Administration (SSA).  

A November 1991 statement was received from E. E. Jacob, 
M.D., who reported that the appellant had a history of 3 
motor vehicle accidents.  The first occurred in March 1989 
when a he was opening his car door and a passing vehicle 
pinned him to the frame and the door.  He sustained neck, 
chest and arm injuries.  The second accident occurred in 
December 1989.  This one aggravated the pain in the neck and 
resulted in injury to the low back.  Third, the appellant had 
another accident in August 1990.  This accident aggravated 
both the neck and the back.  In an August 1992 statement, Dr. 
Jacobs opined that the appellant continued to have pain in 
neck and back directly related to injury he sustained from a 
motor vehicle accident in March 1989.  This opinion was 
restated in a March 1993 statement.  A September 1993 
statement shows that the appellant sustained further injury 
to the back when he was assaulted in August 1993.  

A January 1995 medical statement was received from R. M. 
Toluba, D.O.  This statement is to the effect that the 
appellant was treated for a period of 10 years-from 1972 to 
1982 for low back pain associated with injury that he (the 
appellant) stated he sustained in the military in 1963.  

Statements in January 1995 and August 1998 from R. E. 
Ottaviani, D. C. (ret.) are to the effect that the appellant 
was a patient from the mid-1960s to the mid-1970s.  Although 
no written documentation is available, the doctor reported 
that he recalled treating the appellant in his office for a 
service-related injury of the lumbar spine.  As reported, 
this care commenced in late 1964, most likely in November.  
Treatment for the back eventually required surgical 
intervention.  This statement also reflects the opinion that 
the appellant continues to suffer from spinal problems that 
are a direct result of his 1963 accident.  

The appellant provided testimony at as September 1998 RO 
hearing.  At that time, the appellant testified that in May 
1963, he was injured while lifting a box of ammunition off of 
a truck without assistance.  He was taken to the post 
hospital in an ambulance.  When he was home on leave, 
subsequently, he sought private treatment and was treated by 
Dr. Drier in physical medicine.  He was also seen by Dr. 
Ottaviani for chiropractic manipulation.  The appellant 
reported that he continued to have back pain since his injury 
in service.  

A January 1999 statement from A. D. Janerich, M.D. is to the 
effect that the appellant's chronic back pain is related to 
his lower back malady noted while on active duty with the U. 
S. Army in May 1963.  At that time, the appellant reported 
that he sustained back injury when he removed a heavy box of 
ammunition from a truck.  

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, which is incurred in or 
aggravated by the appellant's period of active service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

Analysis

In the appellant's case, the preponderance of the evidence is 
against a claim for service connection for a back disability.  
The Board acknowledges the statements from Drs. Ottaviani and 
Janerich that associated current back disability with alleged 
lifting injury in 1963.  However, it is significant to note 
that no back disability was shown during the appellant's 
period of active duty for training in 1963, on the September 
1963 separation examination or on the 1967 reports of the 
quadrennial examination.  Although Dr. Ottaviani stated in 
January 1995 and August 1998 statements that he recollected 
treating the appellant in the mid-1960s to the mid-1970s, he 
could no produce any documentation of such treatment.  
Instead, the first documented evidence of back complaints is 
recorded in an August 1979 statement from Dr. Sternlieb, and 
the first documented evidence of back disability is recorded 
in private treatment records dated in the early 1980s.  These 
records show treatment as early as 1970.  However, no 
disability that could be related to service was noted.   
Finally, post-service clinical records show that the 
appellant sustained back injury as a result of post-service 
motor vehicle accidents that occurred in November 1983, March 
1989, December 1989 and August 1990.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  Therefore, the benefit of the doubt doctrine is for 
consideration.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The positive and negative evidence is not in 
relative equipoise in this case.  Instead, the preponderance 
of the evidence is against the appellant's claim for service 
connection.  In view of the foregoing, entitlement to service 
connection for a back disability is denied.  


ORDER

Service connection for back disability is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



